EXAMINER’S AMENDMENT
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 


Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Closest prior art Santarone et al. (US 2020/0104433) discloses “a monitoring system for data collection in an industrial environment, the system according to one disclosed non-limiting embodiment of the present disclosure can include a first and second data collector of UE (para 002).
          Claims 1 -20 are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims, including: “wherein the transmission network management apparatus includes:

obtaining multiple key performance indicators (KPIs) describing a user experience

with the wireless telecommunication network, wherein the multiple KPls comprise at least two of: a billing account number (BAN) count, how long the user has been using the wireless telecommunication network, Reference Signals Received Power (RSRP), and Reference Signal Received Quality (RSRQ); calculating at least a daily value of each KPI among the multiple KPls by processing a KPI among the multiple KPIs according to a rule specific to the KPI; creating an image representing a color-coded value of each KPI among the multiple KPIs, wherein a first axis of the image represents the KPI among the multiple KPIs, and wherein a second axis of the image represents the daily value of the KPI among the multiple KPls; and

predicting whether the user of the wireless telecommunication network will report

the problem associated with the wireless telecommunication network by:

providing the image to a machine learning model, and

receiving a prediction from the machine learning model whether the user of the wireless telecommunication network will report the problem.

2. The method of claim 1, further comprising:

obtaining multiple reports of multiple problems associated with the wireless

telecommunication network, and multiple geolocations of the multiple reports”. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462